PER CURIAM.
Upon a complaint by the Florida Bar this Court appointed a referee to conduct a hearing regarding Wooten’s alleged misconduct. Wooten tendered a conditional consent judgment for disbarment,* acknowledging his violation of Disciplinary Rules 1-102(A)(1), 1-102(A)(3), 1-102(A)(4), 1-102(A)(6), 7-102(A)(5) and 7-102(A)(8) of the Code of Professional Responsibility and article XI, Rules 11.02(3)(a) and 11.02(3)(b) of the Integration Rule of The Florida Bar. The referee recommended that Wooten be found guilty in accordance with his conditional consent judgment, that he be disbarred from the practice of law effective January 12, 1984, that he shall be eligible for admission to the Bar on January 12, 1987, conditioned upon restoration of his civil rights and full compliance with all rules and regulations governing admission to the Bar including, but not limited to, successful passage of all portions of the Bar Examination.
Neither side contests the referee’s report which we hereby adopt. Wooten is disbarred from the practice of law effective, nunc pro tunc, January 12, 1984, and shall be eligible for admission to the Bar on January 12, 1987, on the conditions set forth above.
Judgment for costs in the amount of $150.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, SHAW and BARKETT, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.